United States Court of Appeals
                          For the First Circuit

No. 02-1907

                   IN RE QUESTER STERLING-SUÁREZ,

                               Petitioner.




                                   ERRATA

     The opinion of this Court, issued on October 9, 2002, should

be amended as follows.

     On   cover   sheet    page,   replace   counsel   listing   for   the

petitioner as noted below.

     "Juan F. Matos de Juan, Assistant Public Defender, with whom

Joseph C. Laws, Jr., Public Defender, and Patricia Garrity, Esq.,

Research and Writing Specialist, were on brief for petitioner."